UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANUEL GONZALEZ,
                              Petitioner,                          ORDER

             v.                                               03 Civ. 359 (PGG)

UNITED STATES OF AMERICA                                       98 Cr. 438 (PGG)


PAUL G. GARDEPHE, U.S.D.J.:

               Petitioner has moved, pursuant to 28 U.S.C. § 2255, to vacate his conviction and

sentence for a violation of 18 U.S.C. § 924(c), citing the Supreme Court’s decision in United

States v. Davis, 139 S. Ct. 2319 (2019). (Dkt. No. 13) Accordingly, the Government is hereby

ORDERED to respond to the petition by April 30, 2020.

Dated: New York, New York
       April 2, 2020
